Title: To Benjamin Franklin from Dumas, 10 May 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
La Haie 10e. May 1779
En reponse à la vôtre du 29, je commence par ce que vous me demandez concernant Mr. St——. Il est d’une des meilleures familles de Berne, & peut, en son temps, entrer dans la régence de sa patrie. Il est protégé par le Ministre de la Marine, & employé par le même en Hollande à des affaires particulieres, par Commission signée du Roi, que j’ai vue, ainsi que plusieurs Lettres du Ministre & de Mrs. le R—— de Ch—— & Baudoin. Je suis convaincu de tout cela par mes yeux, & par les aveux qui ont échappé dans un moment de vivacité au G—— F——. Je me suis apperçu dans diverses de ces Lettres, & par les discours de Mr. St——, que le Ch—— G——d étoit fort suspect au Ministre, à Mr. le R—— de Ch——, & à Mr. Baud——, qu’ils desiroient d’être débarrassés de lui, de le voir éloigné des affaires, & du secret de l’Amérique, & de voir Mr. De N—— ou un autre lui succéder. Cela me rappelloit naturellement, & fortifioit certains avertissemens que de braves gens m’avoient donnés 3 mois auparavant sur son crédit vacillant, son malheur en Suisse, son intimité avec Rich l’Espion de Sir J. Y, la partialité que son fils ne pouvoit s’empêcher de montrer dans les conversations (malgré les signes qu’on lui faisoit de se modérer devant moi) en faveur des Anglois, le Gendre commandant un corps contre les Am——, le crédit de l’Am—— indiscretement exposé dans l’affaire de l’emprunt, &c. & voyant que notre ami avoit autant de confiance en N——, qu’il en avoit peu en l’autre, j’ai pris le parti, bien malgré moi, mais en conscience, par devoir, & parce que j’en étois requis, de vous écrire, Monsieur, comme j’ai fait depuis le 25 Janv. dernier. Souffrez, après cela que je vous supplie d’avoir une conversation là-dessus avec Mr. Baudoin: il peut vous mettre parfaitement au fait de ce qui concerne Mr. St——, des ennemis qu’il s’est fait ici, pour s’être mêlé de cette affaire, & du sens dans lequel j’ai demandé vos ordres & les intentions des Ministres du Roi; & je sens maintenant, que vous ne pouvez ni comprendre ma demande, ni y répondre, avant d’avoir eu cet entretien avec lui.
Mr. De N—— n’avoit aucune connexion avec Mr St.; c’est moi qui, sur la priere de Mr. St——, l’ai adressé & fait connoître à Mr. De N——. Selon ses instructions il devoit choisir entre deux Maisons d’Amst——: celle de N—— en étoit une: il me consulta; je lui dis de ne pas hésiter pour Mr. De N——.
Je ne saurois montrer à G—— F—— vos Lettres en original depuis le 11 fevr. Le Chev. Gd. sauroit d’abord quelle part j’ai eue là-dedans et seroit mon ennemi mortel. Je ne puis pas non plus lui montrer votre derniere Lettre du 29, sans exposer le Ministre, Mr. le R—— de Ch—— & Mr. Baud—— avec moi. J’aime mieux lui laisser ignorer que j’en aie reçu une. Je lui donne avec plaisir des Extraits; mais il y auroit de la tyrannie à prétendre voir mes originaux; je ne pourrois à la fin plus rien vous écrire que sous la dictée, & selon les vues d’autrui, peut-être d’un Commis privé, tout dévoué au Chev. Je crois avec vous, Monsieur, qu’on est notre Ami; mais on peut subordonner l’amitié à des vues particulieres, souvent, sans le savoir, à celles d’autrui. Du reste, on est à présent tout accoutumé à ne voir que ce que je juge à propos; & nous sommes bien ensemble; car je puis être souvent utile.
Pour revenir à Mr. St——, vraisemblablement il sera bientôt fort loin d’ici pour affaires du Roi, que Mr. B——n sait. Aussi n’ai-je pas besoin de sa présence, pour veiller avec notre Ami & Mr. De N——, aux Intérêts de l’Am——.
Je sens de plus en plus, Monsieur, le besoin, à plusieurs égards, d’aller vous entretenir pendant une quinzaine de jours. Le supplément que vous m’avez alloué dernierement, me met en état de faire ce voyage, & de raccommoder un peu ma santé par la satisfaction de vous voir enfin. J’espere que ce sera dans 4 à 6 semaines.
Je suis sûr que Mr. De N—— réussira mieux qu’un autre à ce qu’il vous a promis, dès que les circonstances lui rendront la chose possible. Il seroit à souhaitter qu’on eût pris avec son prédécesseur la même méthode qu’avec lui, de ne s’engager à rien que lorsqu’il eût souscrit & garanti toute la somme. Le crédit Américain n’auroit pas été hazardé comme il l’a été.
Vous aurez vu, Monsieur, par ma traduction (faite fort à la hâte) de la résolution des Etats-Genx. du 26 Avril, qu’elle est encore un peu captieuse. Quoiqu’il en soit, la france a publié son nouveau tarif, dont Mr. l’Ambr. m’a donné copie, & que j’ai envoyé aux Gazettiers. Elle a bien fait. Toute la Hollande, excepté Amst. & Harlem, paiera 15 p% de leurs importations en Fce. Je me suis apperçu après coup, d’avoir omis, dans la liste des 32 Vaisseaux qu’on a résolu d’équiper ici, 2 Frégattes de 40 c. & 250 h. chacune. Je suis avec un grand respect, Monsieur, Votre très-humble & très-obéissant serviteur
D
Passy à s. Exc. Mr. Franklin
 
Addressed: à Son Excellence / Monsieur Franklin, Esqr. / Ministre Plénipotentiaire des / Etats-Unis de l’Amérique / à Passy./.
Notation: Dumas May 10. 79
